EXHIBIT 99.1 AT THE COMPANY Brenda Abuaf, Director of Corporate Communications (800) 831-4826 AMERICAN MORTGAGE ACCEPTANCE COMPANY PRICES OFFERING OF 680, NEW YORK, NY – July 25, 2007 - American Mortgage Acceptance Company (“AMAC” or the “Company”) (AMEX: AMC) announced today the Company has priced an offering of 680,000 Series A Convertible Preferred Shares (the “Preferred Shares”).The Preferred Shares have a liquidation value of $25.00 per share and will pay cash dividends at a rate of 7.25% per year of the $25.00 liquidation preference per share.
